            Case 1:21-cv-02393-JMF Document 6 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SHARITA SLAGER,                                                        :
                                                                       :
                                    Plaintiff,                         :   21-CV-2393 (JMF)
                                                                       :
                  -v-                                                  :
                                                                       :
GLU MOBILE, INC. et al.,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
                                                                       :
CONNOR DAUGHERTY,                                                      :
                                                                       :
                                     Plaintiff,                        :   21-CV-2736 (JMF)
                                                                       :
                  -v-                                                  :
                                                                       :       ORDER
GLU MOBILE, INC. et al.,                                               :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On March 18, 2021, Plaintiff Sharita Slager filed a complaint in 21-CV-2393. On March

19, 2021, Plaintiff Abbas Khambata filed a similar complaint in 21-CV-2432. The Court

consolidated the two cases on April 1, 2021. See 21-CV-2393, ECF No. 5.

        Meanwhile, on March 31, 2021, Plaintiff Connor Daugherty filed another similar

complaint in 21-CV-2736. As of this Order, no motion for consolidation has been filed, but 21-

CV-2736 has been accepted by the Court as related to 21-CV-2393, and the cases appear to

involve common questions of law and fact.
           Case 1:21-cv-02393-JMF Document 6 Filed 04/06/21 Page 2 of 2




       The Court is inclined to consolidate 21-CV-2393 and 21-CV-2736 pursuant to Rule 42 of

the Federal Rules of Civil Procedure for all purposes. Any party who objects to such

consolidation shall file a letter brief, not to exceed three single-spaced pages, by April 13, 2021.

If no party files a letter opposing consolidation, the Court will consolidate the two cases without

further notice to the parties. Unless and until the Court orders otherwise, all other dates and

deadlines remain in effect. If any party believes that the dates, deadlines, or procedures should

be modified, it shall file a letter motion to that effect by April 13, 2021.

       It is further ORDERED that Plaintiffs shall promptly serve a copy of this Order on each

Defendant and file proof of such service on the docket.

       The Clerk of Court is directed to file this Order on both above-captioned dockets.



       SO ORDERED.

Dated: April 6, 2021                                __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                   2
